14‐3872‐cr 
United States v. Hill 
                                           
                      UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                           
                                 August Term 2015 
                                           
             (Argued: November 12, 2015          Decided: August 3, 2016) 
                                           
                                   No. 14‐3872‐cr 
                                           
                       –––––––––––––––––––––––––––––––––––– 
                                           
                             UNITED STATES OF AMERICA, 
                                           
                                      Appellee, 
                                           
                                        ‐v.‐ 
                                           
                              ELVIN HILL, A/K/A ELTON, 
                                           
                                Defendant‐Appellant. 
                                           
                       –––––––––––––––––––––––––––––––––––– 
 
Before:        JACOBS, LIVINGSTON, and DRONEY, Circuit Judges. 
 
       Defendant‐appellant  Elvin  Hill  appeals  from  his  judgment  of  conviction, 
dated October 3, 2014, in the United States District Court for the Eastern District 
of  New  York  (Matsumoto,  J.).    Hill  was  convicted  of  violating  18  U.S.C. 
§ 924(j)(1),  for  a  firearm‐related  murder  committed  in  the  course  of  a  crime  of 
violence  pursuant  to  18  U.S.C.  § 924(c),  in  this  case,  Hobbs  Act  robbery,  as 
defined  in  18  U.S.C.  § 1951(b)(1).    A  summary  order  issued  concurrently  with 
this opinion addresses and rejects most of Hill’s claims on appeal.    This opinion 
considers one of Hill’s challenges to his conviction: whether Hobbs Act robbery 
qualifies  as  a  “crime  of  violence”  under  18  U.S.C.  § 924(c)(3).    We  hold  that  it 

                                              1 
does.    First,  we  find  that  Hobbs  Act  robbery  is  categorically  a  “crime  of 
violence”  under  the  “force  clause”  of  this  statute,  § 924(c)(3)(A).    Second,  we 
reject  Hill’s  argument  that  the  Supreme  Court  in  Johnson  v.  United  States,  135 
S. Ct.  2551  (2015),  effectively  rendered  the  “risk‐of‐force  clause,”  § 924(c)(3)(B), 
void for vagueness.    Accordingly, the judgment of conviction is AFFIRMED. 
 
FOR APPELLEE:                             DANIEL  S.  SILVER,  Amy  Busa,  Seth  D. 
                                          DuCharme,  Assistant  United  States 
                                          Attorneys,  New  York,  N.Y.,  for  Robert  L. 
                                          Capers,  United  States  Attorney  for  the 
                                          Eastern District of New York, for the United 
                                          States of America. 
 
FOR DEFENDANT‐APPELLANT:                  YUANCHUNG  LEE,  Federal  Defenders  of 
                                          New York, New York, N.Y., for Elvin Hill. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       In  1997,  Fredy  Cuenca,  a  livery  cab  driver,  was  robbed,  shot,  and  killed 

after  picking  up  a  fare  in  the  middle  of  the  day  in  Brooklyn.    Almost  14  years 

later,  Rhan  Powell  admitted  he  was  one  of  the  two  passengers  who  robbed 

Cuenca.    He  also  attested  that  Elvin  Hill  was  the  second  passenger —  the  one 

who  carried  the  weapon  and  pulled  the  trigger.    The  Government  filed  an 

indictment,  charging  Hill  with  violating  18  U.S.C.  § 924(j)(1)  for  committing  a 

firearm‐related  murder  in  the  course  of  a  “crime  of  violence,”  as  defined  in  18 

U.S.C. § 924(c)(3).    In this case, the crime of violence was Hobbs Act robbery, as 




                                              2 
defined  in  18  U.S.C.  § 1951(b)(1).    Hill  pleaded  not  guilty,  proceeded  to  trial, 

and was convicted of the charged offense. 

       This  case  raises  the  question  whether  Hobbs  Act  robbery  is  a  “crime  of 

violence”  within  the  meaning  of  18  U.S.C.  § 924(c)(3).1    Hill  argues  that  Hobbs 

Act  robbery  does  not  qualify  categorically  as  a  crime  of  violence  under  the 

statute’s  “force  clause,”  § 924(c)(3)(A),  because  it  can  be  committed  without 

physical force or the threatened deployment of the same.    He also contends that 

Hobbs Act robbery cannot qualify as a crime of violence under the “risk‐of‐force 

clause,” § 924(c)(3)(B), because the Supreme Court’s decision in Johnson v. United 

States,  135  S.  Ct.  2551  (Johnson  II)  (2015),  effectively  rendered  that  clause 

unconstitutionally vague.   

       We  reject  both  arguments  and  hold  that  Hobbs  Act  robbery  is  a  crime  of 

violence under 18 U.S.C. § 924(c)(3).    Accordingly, we affirm the district court’s 

judgment of conviction. 




        Hill  brings  a  number  of  additional  claims  on  appeal,  which  we  address  in  a 
       1

summary order concurrently issued today. 
     


                                               3 
                                   BACKGROUND2 

       Fredy Cuenca was a livery cab driver in New York City.    One afternoon, 

on June 29, 1997, he received a call from his dispatcher requesting a pickup in the 

Bushwick  neighborhood  of  Brooklyn.    Two  young  men,  Elvin  Hill  and  Rhan 

Powell,  entered  Cuenca’s  cab.    According  to  Powell,  as  they  were reaching  the 

destination,  Cuenca  quoted  the  fare  price,  $10,  which  was  higher  than  Hill  and 

Powell had anticipated.    Powell suggested to Hill that they rob Cuenca.    When 

Cuenca stopped the cab, Hill yelled out, “[g]ive me the fucking money.”    Joint 

App’x  295.    Cuenca  handed  some  money  he  had  in  his  hand  to  Powell.    As 

Powell  was  exiting  the  vehicle,  Cuenca  began  to  plead  for  his  life  in  broken 

English, pointing to a photograph of his children on the dashboard.    Outside the 

vehicle, Powell then heard a loud sound and saw “red on the windshield.”    Id. 

at  296.    Hill  had  shot  Cuenca  —  once,  in  the  head  —  with  a  previously 

concealed handgun.    Hill and Powell fled the scene.    Cuenca died.     

       Several witnesses heard the fatal gunshot and saw two young men exiting 

the  cab  and  fleeing  the  scene.    One  witness  identified  Hill  as  one  of  the 



       2  The  factual  background  presented  here  is  derived  from  the  testimony  and 
evidence presented at Hill’s trial.   
       


                                             4 
assailants  during  a  lineup  conducted  about  two  months  after  the  crime.3    But 

Hill was not charged with the crime at that time.    Rather, the indictment came 

nearly 15 years later.     

       On  April  26,  2011,  Powell  testified  before  a  grand  jury  in  the  Eastern 

District  of  New  York  and  admitted  that  he  was  one  of  the  two  passengers 

involved in the 1997 robbery.    He testified that Hill was the one who had killed 

Cuenca.    On  March  22,  2012,  another  federal  grand  jury,  relying  in  part  on 

Powell’s 2011 testimony, returned an indictment against Hill.    Therein, Hill was 

charged  with  violating  18  U.S.C.  § 924(j)(1),  for  committing  a  firearms‐related 

murder in the course of a “crime of violence,” as defined in 18 U.S.C. § 924(c)(3).   

The alleged predicate crime of violence was Hobbs Act robbery, as defined in 18 

U.S.C. § 1951(b)(1).     

       Hill pleaded not guilty and proceeded to trial in the United States District 

Court  for  the  Eastern  District  of  New  York  (Matsumoto,  J.).    On  January  24, 

2014, the jury returned a guilty verdict.    The district court sentenced Hill to 43 




        Hill  challenges  the  identification  evidence  from  the  lineup,  a  challenge  we 
       3

determine to be without merit in the summary order published today.   
 


                                              5 
years’  imprisonment  and  entered  a  judgment  of  conviction  dated  October  3, 

2014.    This appeal followed.     

                                      DISCUSSION 

       This opinion addresses one of Hill’s claims on appeal: whether Hobbs Act 

robbery  is  a  “crime  of  violence”  within  the  meaning  of  18  U.S.C.  § 924(c)(3).   

Hill  argues  that  Hobbs  Act  robbery  does  not  qualify  as  a  crime  of  violence  on 

two  grounds.    First,  he  claims  that  Hobbs  Act  robbery  fails  to  categorically 

constitute  a  crime  of  violence  under  the  statute’s  “force  clause,”  § 924(c)(3)(A).   

Second,  he  argues  that  the  “risk‐of‐force  clause,”  § 924(c)(3)(B),  should  be 

deemed  void  for  vagueness  under  the  Supreme  Court’s  decision  in  Johnson  II.   

We reject both contentions.   

                                              I 

       We  begin  with  the  interlocking  statutory  provisions  involved  in  this 

appeal.    Hill  was  indicted  and  convicted  under  18  U.S.C.  § 924(j)(1).    This 

provision specifies as follows: 

       A  person who,  in  the  course  of  a violation  of  subsection  (c),  causes 
       the death of a person through the use of a firearm, shall[,] . . . if the 
       killing is a murder (as defined in section 1111), be punished by death 
       or by imprisonment for any term of years or for life . . . . 




                                             6 
Section  924(c)(1)(A)  in  turn  explains  that  “any  person  who,  during  and  in 

relation  to  any  crime  of  violence . . . ,  uses  or  carries  a  firearm,  or  who,  in 

furtherance  of  any  such  crime,  possesses  a  firearm”  violates  subsection  (c). 

Critically, subsection (c) defines the term “crime of violence” as “an offense that 

is a felony” and 

       (A)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
       physical force against the person or property of another, or   
        
       (B) that by its nature, involves a substantial risk that physical force 
       against the person or property of another may be used in the course 
       of committing the offense. 

18  U.S.C.  §  924(c)(3).    We  refer  to  § 924(c)(3)(A)  as  the  “force  clause”  and 

§ 924(c)(3)(B) as the “risk‐of‐force clause.”4   

       The  “crime  of  violence”  alleged  in  Hill’s  indictment  was  Hobbs  Act 

robbery, in violation of 18 U.S.C. § 1951.    Section 1951(a) penalizes a person who 

“in  any  way  or  degree  obstructs,  delays,  or  affects  commerce . . .  by  robbery  or 

extortion  or  attempts  or  conspires  so  to  do,  or  commits  or  threatens  physical 

violence  to  any  person  or  property  in  furtherance  of  a  plan  or  purpose  to  do 




       4  The parties’ briefs refer to § 924(c)(3)(B) as the “residual clause.”    We think the 
shorthand “risk‐of‐force clause” is clearer and thus adopt that terminology.   
       


                                               7 
anything  in  violation  of  this  section.”    And  § 1951(b)(1)  defines  “robbery”  to 

mean   

       the  unlawful  taking  or  obtaining  of  personal  property  from  the 
       person  or  in  the  presence  of  another,  against  his  will,  by  means  of 
       actual  or  threatened  force,  or  violence,  or  fear  of  injury,  immediate 
       or  future,  to  his  person  or  property,  or  property  in  his  custody  or 
       possession, or the person or property of a relative or member of his 
       family  or  of  anyone  in  his  company  at  the  time  of  the  taking  or 
       obtaining.   

       Taking  these  statutes  together,  the  jury  found  that  Hill  used  a  firearm  to 

commit a Hobbs Act robbery — pursuant to the Government’s theory, a “crime 

of  violence”  under  the  firearm  statute —  and,  in  the  course  of  that  robbery,  he 

murdered Cuenca in violation of § 924(j)(1).   

                                              II 

                                              A 

       We first consider Hill’s claim that Hobbs Act robbery categorically fails to 

constitute a crime of violence under the force clause.    To determine whether an 

offense is a crime of violence, courts employ what has come to be known as the 

“categorical approach.”    Taylor v. United States, 495 U.S. 575, 600 (1990); see also 

Mathis  v.  United  States,  136  S.  Ct.  2243,  2248‐49  (2016)  (outlining  the  categorical 

approach);  Descamps  v.  United  States,  133  S.  Ct.  2276,  2281  (2013)  (same);  United 

States  v.  Acosta,  470  F.3d  132,  135  (2d  Cir.  2006)  (per  curiam)  (applying  the 

                                               8 
categorical  approach  to  determine  whether  a  predicate  crime  was  a  “crime  of 

violence”  under  §  924(c)).    We  have  explained  that  the  categorical  approach  is 

“‘not  only  consistent  with  both  precedent  and  sound  policy’  but[]  also . . . 

‘necessary in view of the language of the applicable statutes.’”    Vargas‐Sarmiento 

v. U.S. Depʹt of Justice, 448 F.3d 159, 167 (2d Cir. 2006) (quoting Jobson v. Ashcroft, 

326 F.3d 367, 372 (2d Cir. 2003)).    The categorical approach guides our analysis 

here.5 

          Under  the  categorical  approach,  courts  identify  “the  minimum  criminal 

conduct necessary for conviction under a particular statute.”    Acosta, 470 F.3d at 

135.    In  doing  so,  courts  “‘look  only  to  the  statutory  definitions’ — i.e.,  the 

elements — of  [the] . . .  offense[],  and  not  ‘to  the  particular  [underlying]  facts.’”   


            Hill does not contest that the Hobbs Act is a divisible statute, and that Hill was 
          5

charged with Hobbs Act robbery (as opposed to, say, Hobbs Act extortion).    A divisible 
statute “sets out one or more elements of the offense in the alternative.”    Descamps, 133 
S.  Ct.  at  2281;  see  also  Vargas‐Sarmiento,  448  F.3d  at  167  (explaining  how  to  identify 
divisible penal statutes).    If some but not all of the alternative elements would amount 
to  a  crime  of  violence,  a  court  can  “modify”  the  categorical  approach  by  looking  at  a 
limited set of documents, including the indictment, to consider under which portion of 
the  statute  the  defendant  was  charged.    See  Descamps,  133  S.  Ct.  at  2284‐85.    After 
determining which portion was at issue, a court then applies the categorical approach to 
that part of the challenged statute.    Id.    Hill agrees that the Hobbs Act is divisible, but 
argues  that  Hobbs  Act  robbery  is  not,  and  the  Government  does  not  contest  this 
assertion.    See Hill Supp. Br. 23 n.9.    See generally Gov’t Supp. Br. 6‐16 (relying on the 
categorical,  rather  than  the  modified  categorical,  approach).    To  that  end,  we  express 
no  view  regarding  whether  Hobbs  Act  robbery  is  itself  divisible,  and  we  apply  the 
standard categorical approach to the entire offense as defined in the statute. 


                                                 9 
Descamps, 133 S. Ct. at 2283 (quoting Taylor, 495 U.S. at 600); see also Acosta, 470 

F.3d at 135 (“[W]e focus on the intrinsic nature of the offense rather than on the 

circumstances  of  the  particular  crime.”).    The  reviewing  court  “cannot  go 

behind  the  offense  as  it  was  charged  to  reach  [its]  own  determination  as  to 

whether  the  underlying  facts”  qualify  the  offense  as,  in  this  case,  a  crime  of 

violence.    Ming Lam Sui v. INS, 250 F.3d 105, 117‐18 (2d Cir. 2001) (quoting Lewis 

v.  INS,  194  F.3d  539,  543  (4th  Cir.  1999)).    As  relevant  here,  the  categorical 

approach  requires  us  to  consider  the  minimum  conduct  necessary  for  a 

conviction of the predicate offense (in this case, a Hobbs Act robbery), and then 

to  consider  whether  such  conduct  amounts  to  a  crime  of  violence  under 

§ 924(c)(3)(A).     

       One final point remains.    Critically, the Supreme Court has made clear in 

employing the categorical approach that to show a predicate conviction is not a 

crime  of  violence  “requires  more  than  the  application  of  legal  imagination  to 

[the] . . . statute’s  language.”    Gonzales  v.  Duenas‐Alvarez,  549  U.S.  183,  193 

(2007).    As relevant here, there must be “a realistic probability, not a theoretical 

possibility,”  that  the  statute  at  issue  could  be  applied  to  conduct  that  does  not 

constitute  a  crime  of  violence.    Id.    To  show  that  a  particular  reading  of  the 




                                             10 
statute is realistic, a defendant “must at least point to his own case or other cases 

in which the . . . courts in fact did apply the statute in the . . . manner for which 

he  argues.”    Id.    To  that  end,  the  categorical  approach  must  be  grounded  in 

reality,  logic,  and  precedent,  not  flights  of  fancy.    See  Moncrieffe  v.  Holder,  133 

S. Ct.  1678,  1684‐85  (2013)  (noting  that  “focus  on  the  minimum  conduct 

criminalized  by  the  [relevant]  statute  is  not  an  invitation  to  apply  ‘legal 

imagination’ to the . . . offense” (quoting Duenas‐Alvarez, 549 U.S. at 193)). 

                                                 B 

       The  question  whether  Hobbs  Act  robbery  constitutes  a  crime  of  violence 

under the force clause is a matter of first impression in our Circuit.6    We have, 

however,  previously  stated  that  conspiracy  to  commit  Hobbs  Act  robbery  is  a 

crime of violence under the Bail Reform Act (which employs the same definition 

       6   The  Ninth  Circuit  recently  reiterated  its  conclusion  that  Hobbs  Act  robbery 
satisfies  the  force  clause.    See  United States v. Howard, No. 15‐10042, 2016 WL 2961978 
(9th  Cir.  May  23,  2016,  amended  Jun.  24,  2016)  (mem.)  (concluding  that  Hobbs  Act 
robbery is a “crime of violence” under 18 U.S.C. § 924(c)(3)(A) and disagreeing with the 
defendant’s  argument  that  the  “fear  of  injury”  language  requires  an  alternative 
conclusion); United States v. Mendez, 992 F.2d 1488, 1491 (9th Cir. 1993) (observing that a 
substantive Hobbs Act robbery offense “indisputably qualifies as a crime of violence,” a 
conclusion from which the court derived its holding that conspiracy to commit such an 
offense  categorically  creates  a  “substantial  risk  that  physical  force  may  be  used”);  see 
also United States v. Farmer, 73 F.3d 836, 842 (8th Cir. 1996) (concluding that Hobbs Act 
robbery “has as an element the use, attempted use, or threatened use of physical force 
against the person of another” such that it qualifies as a “serious violent felony” under 
18 U.S.C. § 3559(c)). 


                                                11 
of the term as in § 924(c)(3)) because one of the elements of the offense “is actual 

or  threatened  use  of  force”  and  “if  the  element  of  violence  is  not  present,  no 

conviction  under  section  1951  can  occur.”    United  States  v.  DiSomma,  951  F.2d 

494,  496  (2d  Cir.  1991)  (citing  18  U.S.C.  § 1951(b)(1));  see  also  United  States  v. 

Santos, 449 F.3d 93, 99 (2d Cir. 2005) (noting that conspiracy to commit Hobbs Act 

robbery  requires  an intent  to  take  personal  property “by  force”);  cf.  VAM  Check 

Cashing Corp. v. Fed. Ins. Co., 699 F.3d 727, 730 n.2 (2d Cir. 2012) (suggesting that 

the  definition  of  robbery  in  18  U.S.C.  §  1951  “limit[s]  the  crime  to  larcenies 

committed by force or threat of force”).   

       As  stated  above,  the  term  “robbery”  in  the  Hobbs  Act  is  defined,  in 

relevant part, as “the unlawful taking or obtaining of personal property from the 

person  or  in  the  presence  of  another,  against  his  will,  by  means  of  actual  or 

threatened force, or violence, or fear of injury, immediate or future, to his person 

or property.”    18 U.S.C. § 1951(b)(1).    Hill does not dispute that at least two of 

the  ways  in  which  a  Hobbs  Act  robbery  may  be  accomplished  (by  means  of 

“actual  or  threatened  force”  or  “violence”)  would  appear,  self‐evidently,  to 

satisfy § 924(c)’s force clause (defining a crime of violence as any felony that “has 

as an element the use, attempted use, or threatened use of physical force against 




                                              12 
the  person  or  property  of  another”).    He  focuses  instead  on  those  Hobbs  Act 

robberies accomplished by means of putting the victim in “fear of injury” to his 

person or property, arguing that such robberies can be accomplished without the 

“use,  attempted  use,  or  threatened  use  of  physical  force”  so  that  the  minimum 

conduct necessary to commit a Hobbs Act robbery does not include the element 

necessary  to  qualify  such  robberies  as  crimes  of  violence  for  the  purpose  of 

§ 924(c)(3)(A).    Hill  primarily  advances  two  arguments  to  support  this 

contention.    We disagree with both. 

       Hill first contends that a perpetrator could rob a victim by putting him in 

fear  of  injury  to  his  property  through  non‐forceful  means.    He  offers 

hypotheticals such as threatening to throw paint on the victim’s house, to spray 

paint  his  car,  or,  most  colorfully,  to  “pour[  ]  chocolate  syrup  on  his  passport.”   

Hill  Supp.  Br.  29.    Hill  argues  that  Johnson  v.  United  States,  559  U.S.  133 

(Johnson I)  (2010),  made  clear  that  the  physical  force  that  must  be  used, 

attempted,  or  threatened  to  satisfy  statutory  language  such  as  that  in 

§ 924(c)(3)(A)  must  be  “violent,”  “great,”  or  “strong.” 7     On  that  basis,  Hill 



       7  Johnson  I  construed  the  meaning  of  physical  force  for  purposes  of  18  U.S.C. 
§ 924(e)(2)(B)(i)  which,  in  relevant  part,  defines  a  violent  felony  for  purposes  of  the 
Armed  Career  Criminal  Act  (“ACCA”)  as  a  crime  that  “has  as  an  element  the  use, 


                                                13 
argues  that,  assuming  his  hypothetical  acts  would  indeed  be  sufficient  to  put  a 

victim in “fear of injury” to his property so that a Hobbs Act robbery might be 

accomplished  (a  proposition  that  is  hardly  obvious  as  a  practical  and 

precedential  matter),  the  force  employed  in  these  hypothetical  cases  would  be 

insufficient to satisfy the standard in Johnson I.8    We disagree. 



attempted use, or threatened use of physical force against the person of another.”    This 
provision thus employs language identical to that used in § 924(c)(3)(A), except for the 
fact  that  “crime  of  violence”  is  defined  in  the  latter  to  include  crimes  having  as  an 
element the actual, attempted, or threatened use of physical force “against the person or 
property of another.”    § 924(c)(3)(A) (emphasis added).   
 
        8  Hill also suggests, along these same lines, that a perpetrator could successfully 

commit  Hobbs  Act  robbery  by  putting  a  victim  in  fear  of  economic  injury  to  an 
intangible  asset  without  the  use  of  physical  force.    Hill  relies  almost  exclusively  on 
hypotheticals, not actual cases, to suggest that there is a realistic possibility that Hobbs 
Act  robbery  could  extend  to  such  a  fact  pattern.    He  does  cite  a  Fourth  Circuit  case, 
United  States  v.  Iozzi,  420  F.2d  512  (4th  Cir.  1970),  but  that  case  involved  a  charge  of 
Hobbs  Act  extortion,  not  robbery,  on  the  basis  that  “[the  defendant]  obtained  or 
attempted  to  obtain  money from  building  contractors with  their consent by causing the 
contractors  to  fear  financial  and  economic  loss,”  id.  at  513  (emphasis  added).    The 
Government, for its part, contends that “[i]t defies logic to suggest that someone could 
be robbed by placing him in ‘fear of injury’ without using or threatening to use physical 
force.”    Gov’t  Supp.  Br.  12;  see  also  DiSomma,  951  F.2d  at  496  (“[I]f  the  element  of 
violence is not present, no conviction under section 1951 can occur.”).    We conclude as 
to this argument that while it may indeed be the case that Hobbs Act robbery does not 
extend  to  the  hypotheticals  Hill  posits,  see  United  States  v.  Pena,  No.  15‐cr‐551  (AJN), 
2016 WL 690746, at *11 (S.D.N.Y. Feb. 11, 2016) (concluding that “fear of injury” in the 
Hobbs Act robbery statute requires “fear of injury from the use of force”), we need not 
explicate the statute’s outer limits in this regard, as Hill has failed to show any realistic 
probability  that  a  perpetrator  could  effect  such  a  robbery  in  the  manner  he  posits 
without  employing  or  threatening  physical  force,  see  Duenas‐Alvarez,  549  U.S.  at  193 
(noting  that  a  predicate  conviction  fails  to  qualify  as  a  crime  of  violence  using  the 


                                                  14 
        Hill’s  argument  rests  on  a  flawed  reading  of  Johnson  I.    In  that  case,  the 

Court declined to construe “physical force” for the purposes of § 924(e)(2)(B)(i) in 

line with the common‐law crime of battery, which deemed the element of “force” 

to be satisfied “by even the slightest offensive touching.”9    559 U.S. at 139.    But 

in rejecting this interpretive approach, the Court did not construe § 924(e)(2)(B)(i) 

to require that a particular quantum of force be employed or threatened to satisfy 

its  physical  force  requirement.    The  Court  concluded,  instead,  that  “physical 


categorical  approach  only  when  there  is  “a  realistic  probability,  not  a  theoretical 
possibility” that the statute at issue could be applied to conduct not constituting such a 
crime). 
          
         9  We assume arguendo Johnson I’s relevance to the construction of § 924(c)(3)(A), 

but  note  that  the  case  might  not  apply  to  the  present  statute  for  at  least  two  reasons.   
First,  as  a  matter  of  precedent,  our  Circuit  has  long  defined  the  meaning  of  “physical 
force” in the context of 18 U.S.C. § 16 (which employs language similar to that used in 
§ 924(c)(3)(A)) as “power, violence, or pressure directed against a person or thing,” and 
we  have  affirmed  this  understanding  of  force  in  post‐Johnson  I  cases.    See  Morris  v. 
Holder,  676  F.3d  309,  314  (2d  Cir.  2012)  (quoting  Vargas‐Sarmiento,  448  F.3d  at  169);  see 
also  Acosta,  470  F.3d  at  134‐35  (noting  that  this  Circuit  has  interpreted  § 16  and 
§ 924(c)(3)(A) by applying the same case law).    Second, Johnson I’s reasoning does not 
necessarily extend to a statute like § 924(c)(3)(A), which includes within its definition of 
crime  of  violence  those  felonies  that  have  as  an  element  physical  force  threatened  or 
employed  against  the  person  or  property  of  another,  as  opposed  to  only  the  former.   
Johnson I’s holding rejected the possibility that mere “offensive touching,” sufficient for 
common‐law  battery,  could  constitute  a  use  of  physical  force  in  the  context  of 
§ 924(e)(2)(B)(i).    Johnson  I,  559  U.S.  at  139.    Yet  it  is  not  obvious  what  “offensive 
touching”  could  possibly  mean  for  property  —  a  point  that  may  suggest  Johnson  I  is 
inapplicable  to  the  force  clause  herein,  or  may  simply  reinforce  our  conclusion  that 
nothing in Johnson I suggests that force sufficient to injure property would, under that 
decision, be insufficient to count as a use of physical force. 


                                                  15 
force” as used in § 924(e)(2)(B)(i) (which defines a violent felony in relevant part 

as  a  crime  that  “has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 

physical force against the person of another”) means simply “violent force — that 

is, force capable of causing physical pain or injury to another person.”    559 U.S. 

at  140;  see  also  United  States  v.  Castleman,  134  S.  Ct.  1405,  1417  (2014)  (Scalia,  J., 

concurring  in  part  and  concurring  in  judgment)  (rejecting  the  argument  that 

Johnson I “requires force capable of inflicting ‘serious’ bodily injury,” as opposed 

to  “force  capable  of  causing  physical  pain  or  injury,  serious  or  otherwise”).   

Assuming  arguendo  Johnson  I’s  relevance  to  the  construction  of  § 924(c)(3), 

“physical  force”  as  used  in  the  provision  at  issue  here  means  no  more  nor  less 

than  force  capable  of  causing  physical  pain  or  injury  to  a  person  or  injury  to 

property.    See  § 924(c)(3)  (defining  “crime  of  violence”  in  relevant  part  as  a 

felony  with  an  element  requiring  “use,  attempted  use,  or  threatened  use  of 

physical  force  against  the  person  or  property  of  another”  (emphasis  added)).   

Hill’s  hypotheticals  then  —  to  the  degree  that  they  would  indeed  satisfy  the 

Hobbs  Act’s  “fear  of  injury”  standard  —  do  not  fail  to  involve  the  use  or 

threatened use of physical force. 




                                                 16 
       Hill’s  second  claim  is  no  more  successful.    Hill  next  contends  that  an 

individual can commit a Hobbs Act robbery without using or threatening the use 

of physical force by putting the victim in fear of injury through such means, inter 

alia, as threatening to withhold vital medicine from the victim or to poison him.   

Lacking  any  case  in  which  a  defendant  was  in  fact  convicted  for  committing 

Hobbs  Act  robbery  through  such  means,  Hill  relies  principally  on  these 

hypotheticals to argue that such conduct entails an insufficient direct application 

of physical force to satisfy the force clause — even if it indisputably involves the 

threatened  indirect  application  of  force.    These  hypotheticals  are  insufficient 

because a defendant is required to “point to his own case or other cases in which 

the . . . courts in fact did apply the statute” in such a manner to show that there is 

a  “realistic  probability”  that  the  Hobbs  Act  would  reach  the  conduct  Hill 

describes.    Duenas‐Alvarez,  549  U.S.  at  193.10    Even  assuming,  arguendo,  that 

there  is  indeed  a  “realistic  probability”  that  the  Hobbs  Act  would  reach  the 

       10     This requirement also undermines Hill’s suggestion that a perpetrator could 
successfully  commit  Hobbs  Act  robbery  by  unintentionally  placing  a  victim  in  fear  of 
injury.    In support of this argument, he cites a line of out‐of‐circuit cases interpreting 
the  “intimidation”  element  of  the  federal  bank  robbery  statute,  18  U.S.C.  §  2113(a),  as 
including  unintentional  intimidation.    See,  e.g.,  United  States  v.  Kelley,  412  F.3d  1240, 
1244 (11th Cir. 2005).    However, these decisions are insufficient because, as is the case 
with  his  contention  that  Hobbs  Act  robbery  includes  threats  involving  the  indirect 
application  of  force,  Hill  cannot  point  to  cases  in  which  “courts  in  fact  did  apply  the 
statute in the . . . manner for which he argues.”    Duenas‐Alvarez, 549 U.S. at 193.   


                                                 17 
conduct  Hill  describes  (or  analogous  conduct),  we  again  disagree  that  these 

hypotheticals demonstrate that a Hobbs Act robbery is not categorically a crime 

of violence for the purpose of § 924(c)(3)(A). 

       Hill argues, in effect, that placing a victim in fear of injury by threatening 

the  indirect  application  of  physical  force  is  not  sufficient  to  constitute  the 

threatened  use  of  physical  force.    Yet  the  Supreme  Court  has  suggested 

otherwise.    In Castleman, the Supreme Court, construing “physical force” as it is 

employed  in  connection  with  § 922(g)(9),  made  clear  that  physical  force 

“encompasses even its indirect application,” as when a battery is committed by 

administering  a  poison:    “That  the  harm  occurs  indirectly,  rather  than  directly 

(as  with  a  kick  or  punch),  does  not  matter”  lest  we  conclude  that  pulling  the 

trigger on a gun involves no use of force “because it is the bullet, not the trigger, 

that  actually  strikes  the  victim.” 11     134  S.  Ct.  at  1414‐15.    Hill  offers  no 

persuasive  reason  why  the  same  principle  should  not  apply  to  the  construction 

       11  Section  922(g)(9)  restricts  persons  who  have  been  convicted  of  certain 
misdemeanor  crimes  of  domestic  violence  from  possessing  firearms  or  ammunition.   
In relevant  part, the statute defines crimes of domestic  violence as misdemeanors that 
“ha[ve], as an element, the use or attempted use of physical force . . . committed by  a 
current or former spouse, parent, or guardian of the victim, by a person with whom the 
victim shares a child in common, by a person who is cohabiting with or has cohabited 
with the victim as a spouse, parent, or guardian, or by a person similarly situated to a 
spouse, parent, or guardian of the victim.”    18 U.S.C. § 921(a)(33)(A). 
 


                                            18 
of  § 924(c)(3),  so  that,  as  regarding  the  Hobbs  Act,  a  robbery  still  has  as  an 

element “the use, attempted use, or threatened use of physical force against the 

person  or  property  of  another,”  notwithstanding  that  it  is  accomplished  by 

threatening  to  poison  a  victim,  rather  than  to  shoot  him.    Some  threats  do  not 

require specification of any particular means in order to be effective; yet they still 

threaten  some  type  of  violence  and  the  application  of  some  force.    Consider:   

“That’s a nice car — would you like to be able to continue driving it?” 

       Hill  relies  on  Chrzanoski  v.  Ashcroft,  327  F.3d  188,  194  (2d  Cir.  2003),  to 

argue  that  “the  act  of  placing  another  in  fear  of  injury”  constitutes,  “at  best,”  a 

“threat of injury,” which is not the same as a threat of physical force.    Hill Supp. 

Br.  24‐25.    In  Chrzanoski,  we  addressed  a  Connecticut  misdemeanor  that 

criminalized causing injury to another person, concluding that the misdemeanor 

at  issue  there  was  not  a  crime  of  violence  for  the  purpose  of  deportation 

proceedings  and  as  defined  in  28  U.S.C.  §  16(a)  because  it  did  not  require  that 

injury be caused through the use of physical force.12    327 F.3d at 195‐96; see also 

Vargas‐Sarmiento,  448  F.3d  at  175  n.10  (noting  that,  in  Chrzanoski,  “[b]ecause the 

       12  As already noted, § 16 defines a crime of violence similarly to § 924(c)(3), and 
we have interpreted both statutes by applying the same case law.    See Acosta, 470 F.3d 
at 134‐35. 
        


                                               19 
plain language of the Connecticut statute did not make use of force an explicit or 

implicit element, we ruled that misdemeanor third degree assault was not a crime 

of violence under § 16(a)”).    But as we have said, the taking of personal property 

“‘by  force,’ . . .  is  required  in  Hobbs  Act  robbery.”    Santos,  449  F.3d  at  99 

(emphasis added); see also DiSomma, 951 F.2d at 496 (“[I]f the element of violence 

is  not  present,  no  conviction  under  section  1951  can  occur.”).    And  such 

robberies may be accomplished, inter alia, by placing the victim in fear of injury 

at  the  point  of  a  gun  (as  in  the  present  case)  or  by  other  menacing  conduct,  as 

when  a  perpetrator  “wrongfully  and  intentionally  use[s]  an  individual’s 

reputation  ‘as  a  prominent  figure  in  the  Russian  criminal  underworld  alone’  to 

instill  fear.”    Santos,  449  F.3d  at  100‐01.    To  the  degree  that  any  aspect  of 

Chrzanoski’s reasoning suggests that the conduct Hill describes does not involve 

the threatened use of physical force, moreover, the Chrzanoski panel did not have 

the benefit of the Supreme Court’s reasoning in Castleman to the effect that a use 

of  physical  force  can  encompass  acts  undertaken  to  cause  physical  harm,  even 

when  the  harm  occurs  indirectly  (as  with  poisoning)  “rather  than  directly  (as 

with  a  kick  or  punch).”    Castleman,  134  S.  Ct.  at  1415;  see  also  Vargas‐Sarmiento, 

448 F.3d at 175 (observing, in the context of § 16(b), that “we are not persuaded 




                                              20 
by [the] argument that first‐degree manslaughter is not a crime of violence when 

it is committed by a person who intentionally poisons the food of an unwitting 

victim  rather  than  by  a  person  who  directly  injects  the  poison  into  his  victim’s 

arm[,  as  i]n  either  situation,  the  killer  has  intentionally  availed  himself  of  the 

forceful  physical  properties  of  poison  to  cause  death”).    Accordingly,  we  are 

unpersuaded by Hill’s reliance on Chrzanoski. 

        In sum, we agree with the Ninth Circuit, see supra note 6, that Hobbs Act 

robbery “has as an element the use, attempted use, or threatened use of physical 

force against the person or property of another.”    18 U.S.C. § 924(c)(3)(A).    We 

have considered each of Hill’s arguments to the contrary and conclude that they 

are all without merit.13     



        13  A  panel  of  this  circuit  recently  held  that  New  York’s  first‐degree  robbery 
statute, see N.Y. Penal Law §§ 160.00, 160.15, fails to categorically qualify as a “crime of 
violence” for purposes of U.S.S.G. § 4B1.2(a)(1), as it is possible to commit it “without 
necessarily using violent force.”    United States v. Jones, No. 15‐1518, 2016 WL 3923838, 
at  *6  (2d  Cir.  July  21,  2016).    Hill’s  suggestion  that  this  decision  has  any  relevance  to 
ours  is  mistaken.    The  Jones  panel  addressed  a  distinct  robbery  statute,  compare  N.Y. 
Penal  Law § 160.15  (including  under  the  definition  of  first‐degree  robbery  the  case 
where  the  defendant  or  another  participant  in  the  crime  “is  armed  with  a  deadly 
weapon”),  with  18  U.S.C.  §  1951,  and  it  interpreted  that  statute  with  reference  to  a 
distinct  body  of  state‐law  precedent  inapposite  in  our  case.    See  Jones,  2016  WL 
3923838, at *5.    Additionally, the Jones panel assessed whether the state‐law conviction 
was  a  crime  of  violence  for  purposes  of  U.S.S.G.  §  4B1.2(a)(1)  which,  unlike  18 
U.S.C. § 924(c)(3)(A),  does  not  include  the  use  or  threatened  use  of  “physical  force 
against  the  person  or  property  of  another.”  §  924(c)(3)(A)  (emphasis  added);  compare 


                                                   21 
                                                 III 

       Even if Hobbs Act robbery did not qualify as a crime of violence pursuant 

to  § 924(c)(3)(A),  such  a  robbery  unequivocally  qualifies  as  a  crime  of  violence 

pursuant  to  § 924(c)(3)(B)  because  it,  “by  its  nature,  involves  a  substantial  risk 

that physical force against the person or property of another may be used in the 

course  of  committing  the  offense.”    18  U.S.C.  § 924(c)(3)(B).    Hill  does  not 

contend otherwise.    Instead, he argues that § 924(c)(3)(B) is inapplicable here on 

the ground that the risk‐of‐force clause is void for vagueness in light of Johnson II.   

For the following reasons, we disagree.     

       The  Fifth  Amendment  guarantees  that  “[n]o  person  shall . . .  be  deprived 

of  life,  liberty,  or  property,  without  due  process  of  law.”    From  this 

constitutional  provision  stems  the  proscription  against  vague  criminal  laws.   

U.S.S.G. § 4B1.2(a)(1) (qualifying offenses must have “as an element the use, attempted 
use, or threatened use of physical force against the person of another” (emphasis added)).   
Nor  is  Jones’s  suggestion,  in  dicta,  that  the  previous  version  of  U.S.S.G. § 4B1.2(a)  is 
“likely void for vagueness in light of [Johnson II],” relevant to our analysis in Part III of 
this opinion.    Jones, 2016 WL 3923838, at *6.    Unlike the risk‐of‐force clause in this case, 
the  prior  version  of  §  4B1.2(a)(2)  was  textually  identical  to  § 924(e)(2)(B)  (the  clause  at 
issue  in  Johnson  II).    See  U.S.S.G.  § 4B1.2(a)  (2015)  (defining  “crime  of  violence”  as  a 
qualifying offense that “is burglary of a dwelling, arson, or extortion, involves the use of 
explosives,  or  otherwise  involves  conduct  that  presents  a  serious  potential  risk  of 
physical injury to another”).    As we explain in this opinion, the risk‐of‐force clause at 
issue here contains no confusing list of predicate offenses and is significantly narrower 
in  scope  than  the  clause  at  issue  in  Johnson II  –  material  distinctions  that  make  all  the 
difference.    See infra Part III. 


                                                  22 
“The  void‐for‐vagueness  doctrine  prohibits  the  government  from  imposing 

sanctions ‘under a criminal law so vague that it fails to give ordinary people fair 

notice  of  the  conduct  it  punishes,  or  so  standardless  that  it  invites  arbitrary 

enforcement.’”    Welch  v.  United  States,  136  S.  Ct.  1257,  1262  (2016)  (quoting 

Johnson II, 135 S. Ct. at 2556).   

       In  Johnson  II,  the  Supreme  Court  concluded  that  the  “residual  clause”  of 

the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally vague.    135 S. Ct. at 

2557.    Before  Johnson  II,  the  ACCA  worked  as  follows.    In  general,  an 

individual  who  unlawfully  possessed  a  firearm  could  be  punished  by  up  to  10 

years’  imprisonment.    18  U.S.C.  §§ 922(g),  924(a)(2).    But  if  the  violator  had 

three or more prior convictions for a “serious drug offense” or a “violent felony,” 

the  ACCA  extended  his  or  her  prison  term  to  a  minimum  of  15  years  and  a 

maximum of life.    Id. § 924(e)(1).    The ACCA defined a “violent felony” as any 

felony that 

       (i)  has  as  an  element  the  use,  attempted  use,  or  threatened  use  of 
       physical force against the person of another; or 
        
       (ii)  is  burglary,  arson,  or  extortion,  involves  use  of  explosives,  or 
       otherwise involves conduct that presents a serious potential risk of physical 
       injury to another . . . . 




                                             23 
Id.  § 924(e)(2)(B)  (emphasis  added).    Johnson  II  determined  that  the  so‐called 

“residual clause” of subsection (ii), italicized above, is constitutionally invalid.     

       The  Supreme  Court  in  Johnson  II  determined  that  “[t]wo  features  of  the 

residual clause conspire to make it unconstitutionally vague.”    135 S. Ct. at 2557.   

In particular, the Court focused on the double‐layered uncertainty embedded in 

the  clause’s  operation — which  required  courts  employing  the  categorical 

approach  first  to  estimate  the  potential  risk  of  physical  injury  posed  by  “a 

judicially imagined ‘ordinary case’ of [the] crime” at issue, and then to consider 

how  this  risk  of  injury  compared  to  the  risk  posed  by  the  four  enumerated 

crimes, which are themselves, the Court noted, “far from clear in respect to the 

degree  of  risk  each  poses.”14    Id.  at  2557‐58  (quoting  Begay  v.  United  States,  553 



       14  As the Johnson II Court recognized, “[b]y asking whether the crime ‘otherwise 
involves  conduct  that  presents  a  serious  potential  risk,’ . . .  the  residual  clause  forces 
courts  to  interpret  ‘serious  potential  risk’  in  light  of  the  four  enumerated  crimes  — 
burglary,  arson,  extortion,  and  crimes  involving  the  use  of  explosives.”    135  S.  Ct.  at 
2558 (emphasis omitted).    But no rhyme or reason appears to connect these crimes, in 
terms  of  assessing  either  the  method  for  evaluating  the  risk  of  injury  posed,  or  the 
degree  of  risk:    “Does  the  ordinary  burglar  invade  an  occupied  home  by  night  or  an 
unoccupied home by day?    Does the typical extortionist threaten his victim in person 
with  the  use  of  force,  or  does  he  threaten  his  victim  by  mail  with  the  revelation  of 
embarrassing personal information?”    Id.    The Court concluded that “[c]ommon sense 
has not . . . produced a consistent conception of the degree of risk posed by each of the 
four  enumerated  crimes”  and  that  these  crimes  “are  not  much  more  similar  to  one 
another in kind than in degree of risk posed.”    Id. at 2559.     
 


                                                 24 
U.S. 137, 143 (2008)).    It was these twin ambiguities — “combining indeterminacy 

about how to measure the risk posed by a crime with indeterminacy about how 

much  risk  it  takes  for  the  crime  to  qualify  as  a  violent  felony” —  that  offended 

the  Constitution.    Id.  at  2558  (emphasis  added);  see  also  id.  at  2560  (observing 

that  “[e]ach  of  the  uncertainties  in  the  residual  clause  may  be  tolerable  in 

isolation,  but  ‘their  sum  makes  a  task  for  us  which  at  best  could  be  only 

guesswork’” (quoting United States v. Evans, 333 U.S. 483, 495 (1948))).     

       We  conclude  that  the  Supreme  Court’s  explanation  for  its  conclusion  in 

Johnson II renders that case inapplicable to the risk‐of‐force clause at issue here.   

Section  924(c)(3)(B)  does  not  involve  the  double‐layered  uncertainty  present  in 

Johnson  II.    Granted,  courts  construing  the  provision  must  grapple  with 

assessing  the  risk  of  physical  force  posed  by  the  “ordinary”  instance  of  a 

predicate crime.    Assessing whether a felony, by its nature, poses a substantial 

risk that “physical force against the person or property of another may be used in 

the course of committing the offense,” § 924(c)(3)(B), however, is a far narrower 

and  simpler  undertaking  than divining whether a  felony,  not  being  one  of  four 

enumerated,  but  disparate  crimes,  “otherwise  involves  conduct  that  presents  a 

serious  potential  risk  of  physical  injury  to  another,”  §  924(e)(2)(B)(ii).    A 




                                             25 
straightforward comparison of the texts of the two provisions — analyzed in light 

of  the  reasoning  in  Johnson  II  and  other  case  law — makes  clear  that  Hill  is 

mistaken in suggesting that the provisions are materially indistinguishable.         

       First,  and  most  obviously,  the  risk‐of‐force  clause  contains  no  mystifying 

list  of  offenses  and  no  indeterminate  “otherwise”  phraseology  —  a  defining 

feature of the ACCA’s residual clause that, in Johnson II, was understood to add 

an  additional  layer  of  uncertainty  as  to  “how  much  risk  it  takes  for  a  crime  to 

qualify  as  a  violent  felony.”    135  S.  Ct.  at  2558.    In  Johnson  II,  the  Court  cited 

this  list  as  a  key  aspect  of  § 924(e)(2)(B)(ii),  distinguishing  the  ACCA’s  residual 

clause  from  other  laws  that  the  Government  warned  could  be  vulnerable  to 

vagueness  challenge.    Indeed,  the  Court  rejected  the  Government’s  argument 

that its decision in Johnson II would draw into question statutes that, like the one 

here,  do  not  “link[  ]  a  phrase  such  as  ‘substantial  risk’  to  a  confusing  list  of 

examples.”    Id.  at  2561.    Moreover,  an  analysis  of  the  Court’s  pre‐Johnson II 

precedents  attempting  to  construe  the  residual  clause  makes  clear  that  the 

presence  of  these  enumerated  offenses  was,  as  Johnson  II  suggested,  the  prime 

cause of uncertainty in that provision, and the key obstacle to consistent judicial 




                                                26 
construction.15    As  the  Court  recognized  in  Begay,  the  enumerated  offenses  are 

“far from clear in respect to the degree of risk each poses.”    553 U.S. at 143.    The 



       15   In these earlier cases, the Court consistently relied on the list of offenses as its 
primary  tool  of  construction  through  which  to  determine  which  predicate  crimes 
constituted  violent  felonies.    See,  e.g.,  Sykes  v.  United  States,  564  U.S.  1,  15‐16  (2011) 
(observing  that  “[t]he  residual  clause  imposes  enhanced  punishment  for  unlawful 
possession  of  [a]  firearm  when  the  relevant  prior  offenses  involved  a  potential  risk  of 
physical  injury  similar  to  that  presented  by  burglary,  extortion,  arson,  and  crimes 
involving use of explosives,” though noting that “this approach may at times be more 
difficult for courts to implement”); Begay, 553 U.S. at 143 (holding that “the examples in 
[the  residual  clause]  limit  the  scope  of  the  clause  to  crimes  that  are  similar  to  the 
examples  themselves”);  James  v.  United  States,  550  U.S.  192,  218  n.1  (2007)  (Scalia,  J., 
dissenting)  (referring  to  the  list  of  enumerated  offenses  as  providing  “the  defining 
characteristic  of  the  residual  provision”).    Nevertheless,  although  the  Justices  seemed 
largely to agree that the enumerated list was dispositive of the required analysis, they 
consistently  diverged  on  how  Congress  intended  the  list  itself  to  be  employed.   
Compare,  e.g.,  Begay,  553 U.S. at 143 (holding that  courts  “should  read  the  examples  as 
limiting the crimes that [the residual clause] covers to crimes that are roughly similar, in 
kind  as  well  as  in  degree  of  risk  posed,  to  the  examples  themselves”),  with  id.  at  149 
(Scalia,  J.,  concurring  in  the  judgment)  (arguing  instead  that  the  Court  should 
“determine  which  of  the  enumerated  offenses  poses  the  least  serious  risk  of  physical 
injury, and then . . . set that level of risk as the ‘serious potential risk’ required by the 
statute”);  and  id.  at  158‐59  (Alito,  J.,  dissenting)  (disagreeing  with  the  majority’s  view 
that predicate crimes must be similar not only in degree of risk, but also in kind, to the 
enumerated  offenses).    The  Justices  also  consistently  disagreed  on  what  unified  the 
four enumerated offenses for purposes of defining the requisite level of risk.    Compare, 
e.g.,  Begay,  553  U.S.  at  144‐45  (majority  opinion)  (arguing  that  the  four  enumerated 
crimes  “all . . .  involve[d]  purposeful,  ‘violent,’  and  ‘aggressive’  conduct”  and  relying 
on this characteristic to exclude a DUI conviction), with Sykes, 564 U.S. at 13 (noting that 
the  “phrase  ‘purposeful,  violent,  and  aggressive’  has  no  precise  textual  link  to  the 
residual  clause,”  and  that,  most  of  the  time,  “risk  levels  provide  a  categorical  and 
manageable  standard”);  and  id.  at  36  n.1  (Kagan,  J.,  dissenting)  (“I  understand  the 
majority to retain the ‘purposeful, violent, and aggressive’ test, but to conclude that it is 
‘redundant’  in  this  case.”);  compare,  e.g.,  James,  550  U.S.  at  199  (“[T]he  most  relevant 
common  attribute  of  the  enumerated  offenses  of  burglary,  arson,  extortion,  and 


                                                  27 
Court  reaffirmed  this  point  in  Johnson  II,  noting  the  absence  of  apparent 

commonalties  among  the  enumerated  offenses,  and  the  confusion  thereby 

generated  in  construing  the  residual  provision.    See  135  S. Ct.  at  2557‐60.    In 

short, as Johnson II itself attests, it is evident that the Court’s “repeated failures to 

craft a principled and objective standard out of the residual clause” were failures 

in large part because of the list of enumerated offenses.    135 S. Ct. at 2558.16   

       Moreover, even if the list of enumerated offenses is not alone sufficient to 

distinguish the residual clause in Johnson II from the risk‐of‐force clause at issue 

here  (a  conclusion  which  would  ignore  the  Court’s  fraught  history  with  the 

residual clause), the text of the risk‐of‐force clause differs in additional, material 

ways.    The  ACCA’s  residual  clause  defines  crimes  as  violent  felonies  if  they, 


explosives use is . . . that all of these offenses . . . create significant risks of bodily injury 
or  confrontation  that  might  result  in  bodily  injury.”),  with  id.  at  218  n.1  (Scalia,  J., 
dissenting)  (criticizing  the  majority  for  “imprecisely  identif[ying]  the  common 
characteristic  of  the  enumerated  offenses,”  and  arguing  that  “the  word 
‘confrontation’ . . . is an invention entirely divorced from the statutory text”).     
 
       16  Indeed,  absent  such  a  confounding  list  of  inconsistent  enumerated  offenses, 

the  Court  has  had  little  trouble  interpreting  language  in  18  U.S.C.  §  16(b)  that  is  the 
same as that in the risk‐of‐force clause at issue here.    See Leocal v. Ashcroft, 543 U.S. 1, 11 
(2004) (observing, in a unanimous decision, that “[t]he ordinary  meaning of [‘crime of 
violence’], combined with § 16’s emphasis on the use of physical force against another 
person  (or  the  risk  of  having  to  use  such  force  in  committing  a  crime),  suggests  a 
category  of  violent,  active  crimes  that  cannot  be  said  naturally  to  include  DUI 
offenses”). 
        


                                                 28 
inter  alia,  “present[]  a  serious  potential  risk  of  physical  injury  to  another.”   

18 U.S.C. § 924(e)(2)(B)(ii).    This terminology is materially different from that in 

the  risk‐of‐force  clause,  which  defines  predicate  crimes  as  those  that  by  their 

“nature[]  involve[]  a  substantial  risk  that  physical  force  against  the  person  or 

property of another may be used in the course of committing the offense.”    Id. 

§ 924(c)(3)(B).    Both  the  Supreme  Court  and  this  Court  have  noted  that  the 

language  in  the  latter  provision  is  both  narrower  and  easier  to  construe.    See 

Leocal v. Ashcroft, 543 U.S. 1, 10 (2004) (holding that “[t]he reckless disregard in § 

16 [employing the language of § 924(c)(3)(B)] relates not to the general conduct or 

to  the  possibility  that  harm  will  result  from  a  person’s  conduct,  but  to  the  risk 

that the use of physical force against another might be required in committing a 

crime”); id. at 10 n.7 (noting that “§ 16(b) plainly does not encompass all offenses 

which create a ‘substantial risk’ that injury will result from a person’s conduct” 

(emphasis  added));  Jobson,  326  F.3d  at  372‐73  (“[T]he  risk  that  a  defendant  will 

use physical force in the commission of an offense is materially different from the 

risk that an offense will result in physical injury.”); id. at 373 n.5 (observing that 

the  “risk  of  physical  injury”  language  “was  intended  to  be  broader”  than  the 

language  in  the  risk‐of‐force  clause).    Indeed,  in  interpreting  the  language  in 




                                              29 
§ 16(b), which is materially indistinguishable from the provision at issue here, we 

have had little trouble narrowing, and construing, its scope.    See, e.g., id. at 374 

(“[S]ection 16(b) requires that an offense inherently poses a substantial risk that a 

defendant  will  [intentionally]  use  physical  force . . . .”).    As  one  of  our  sister 

circuits  recently  observed,  even  apart  from  the  enumerated  offenses,  the 

language  of  the  risk‐of‐force  clause  “is  distinctly  narrower”  than  that  in  the 

residual clause, and in a manner that makes it easier to construe.    United States 

v.  Taylor,  814  F.3d  340,  375‐76  (6th  Cir.  2016)  (rejecting  the  argument  that 

Johnson II  “compels  the  conclusion”  that  the  risk‐of‐force  clause  is  void  for 

vagueness).   

       It  is  unsurprising,  then,  that  the  risk‐of‐force  clause  has  no  history  of 

“repeated  attempts  and  repeated  failures”  on  the  part  of  courts  “to  craft  a 

principled and objective standard” out of its terms — the sort of doctrinal history 

that  Johnson  II  recognized  was  sufficient  to  “confirm  [the]  hopeless 

indeterminacy” of the residual clause.    135 S. Ct. at 2558.    The Court explained 

in Johnson II that “the failure of ‘persistent efforts . . . to establish a standard’ can 

provide  evidence  of  vagueness.”    Id.  (alteration  in  original)  (quoting  United 

States  v.  L. Cohen  Grocery  Co.,  255  U.S.  81,  91  (1921)).    But  there  is  no  such 




                                             30 
troubled  interpretive  history  with  respect  to  the  risk‐of‐force  clause.    As  the 

Sixth  Circuit  recently  recognized,  while  “the  Supreme  Court  reached  its 

void‐for‐vagueness  conclusion  only  after  struggling  mightily  for  nine  years  to 

come  up  with  a  coherent  interpretation  of  the  [residual]  clause, . . .  no  such 

history  has  occurred  with  respect  to  § 924(c)(3)(B).”    Taylor,  814  F.3d  at  376.   

This, too, counts against Hill’s position.   

        Hill  argues  that  Johnson  II  also  relied  in  part  on  the  fact  that  the  ACCA’s 

residual  clause,  like  the  risk‐of‐force  clause,  requires  application  of  the 

categorical  approach,  with  its  attendant  difficulties  in  determining  the 

parameters  of  the  “ordinary  case”  of  a  predicate  crime.    This  is  true.    But  we 

conclude  that  this  fact  alone  is  not  nearly  enough  to  render  the  risk‐of‐force 

clause  void  for  vagueness.    As  the  Sixth  Circuit  recognized  in  Taylor,  the 

Supreme  Court  in  Johnson  II  did  not  conclude  that  statutes  requiring  such  an 

approach are thereby rendered unconstitutionally vague.    814 F.3d at 378.17    To 



        17  Hill  argues  that  Taylor  is  distinguishable  in  that  it  relied  on  the  fact  that  the 
Sixth Circuit does not use a categorical approach “in many § 924(c) cases” in upholding 
the risk‐of‐force clause.    Hill’s July 28 Response to Gov’t’s 28(j) Letter at 2  n.1, United 
States  v.  Hill,  No.  14‐3872  (2d  Cir.  Aug.  2,  2016),  ECF  No.  112  (citing  Shuti  v.  Lynch, 
__ F.3d __, 2016 WL 3632539, at *8 (6th Cir. July 7, 2016)).    The panel in Taylor explicitly 
disclaimed any such reading of its opinion.    See Taylor, 814 F.3d at 378 (noting that “[i]t 
is true that Johnson [II] also relied in part on the fact that the ACCA residual clause, like 


                                                    31 
the contrary, the Court took pains to note that it was a combination of factors that 

together rendered the residual clause invalid:    “Each of the uncertainties in the 

residual clause may be tolerable in isolation, but ‘their sum makes a task for us 

which at best could be only guesswork.’”    Johnson II, 135 S. Ct. at 2560 (quoting 

Evans, 333 U.S. at 495).    No such factors conspire to suggest that § 924(c)(3)(B) is 

constitutionally infirm.     

        We  note  that  four  other  circuits — the Fifth,  Sixth,  Seventh, and  Ninth  — 

have considered the language in 18 U.S.C. § 16(b), which appears materially the 

same  as  that  in  § 924(c)(3)(B),  and  have  determined  that  § 16(b)  is  void  for 

vagueness  after  Johnson.    Shuti  v.  Lynch,  __  F.3d  __,  2016  WL  3632539  (6th  Cir. 

July 7, 2016); United States v. Gonzalez‐Longoria, 813 F.3d 225, 227 (5th Cir. 2016), 

en  banc  rehearing  granted,  815  F.3d  189  (5th  Cir.  2016)  (mem.);  United  States  v. 

Vivas‐Ceja, 808 F.3d 719, 723 (7th Cir. 2015); Dimaya v. Lynch, 803 F.3d 1110, 1120 

(9th  Cir.  2015).    Although  we  generally  interpret  §  16(b)  and  §  924(c)  by 




§ 924(c)(3)(B), requires the application of a categorical approach, which requires courts 
to look at the ordinary case of the predicate crime” before concluding that this similarity 
was  insufficient  to  render  the  risk‐of‐force  clause  unconstitutionally  vague  (emphasis 
added));  accord  id.  at  394  (White,  J.,  concurring  in  part  and  dissenting  in  part)  (stating 
that the Sixth Circuit applies the categorical approach to the risk‐of‐force clause).   
        


                                                  32 
applying the same case law, see Acosta, 470 F.3d at 134‐35, we find these opinions 

unpersuasive for three reasons. 

       First, each greatly underestimates — or misunderstands — the significance 

of the list of enumerated offenses in the ACCA’s residual clause to the decision in 

Johnson  II,  in  part  by  failing  to  engage  with  the  precedent  that  preceded,  and 

informed,  that  decision.18    Second,  these  cases  either  ignore  or  minimize  the 

other  textual  distinctions  between  the  residual  clause  and  the  language  of 

§ 16(b).19    Finally,  each  case  dismisses  the  significance  of  the  Supreme  Court’s 



       18   See Shuti, 2016 WL 3632539, at *7; Gonzalez‐Longoria, 813 F.3d at 232‐34 (though 
acknowledging  that  §  16(b)  is  “arguably  at  least  slightly  less  imprecise”  than  the 
language  in  the  ACCA’s  residual  clause,  suggesting  that  “[a]rguably,  having  no 
examples is worse than having unclear examples”); Vivas‐Ceja, 808 F.3d at 723 (observing 
that  “the  enumeration  of  specific  crimes . . .  wasn’t  one  of  the  ‘two  features’  that 
combined  to  make  the  [residual]  clause  unconstitutionally  vague,”  and  thus 
misunderstanding  that  the  list  was  a  primary  impetus  for  the  second  feature, 
“indeterminacy  about  how  much  risk  it  takes  for  the  crime  to  qualify  as  a  violent 
felony,” Johnson II, 135 S. Ct. at 2558); Dimaya, 803 F.3d at 1118 & n.13 (first minimizing 
the significance of the enumerated offenses to Johnson II’s analysis, and then noting that 
“[a]lthough  Johnson [II]  concluded  that  the  enumerated  offenses  added  to  the  residual 
clauseʹs indeterminacy, it could well be argued that, if anything, § 16(b) is more vague 
than the residual clause because of its lack of enumerated examples”). 
         
        19   See  Shuti,  2016  WL  3632539,  at  *7;  Gonzalez‐Longoria,  813  F.3d  at  232 

(acknowledging  the  textual  differences,  but  arguing  that  they  are  “slight”);  Vivas‐Ceja, 
808  F.3d  at  722  (noting  that  the  “language  [in  §  16(b)],  though  not  identical  to  the 
residual  clause,  is  materially  the  same”);  Dimaya,  803  F.3d  at  1114‐18  (referring  to  the 
two textual provisions as “similar,” providing no analysis of the distinction between the 
phrases  “risk  of  physical  injury”  and  “risk  that  physical  force  .  .  .  may  be  used,”  and 


                                                  33 
fraught precedent interpreting the ACCA’s residual clause, and in doing so not 

only  disregards  the  significance  of  that  precedent  to  the  Johnson  II  decision,  see 

135 S. Ct. at 2558‐61 (discussing these prior cases), but also fails to grapple with 

the  fact  that  the  textual  aspects  unique  to  the  residual  clause  were  largely  to 

blame  for  that  confusion.    See  Shuti,  2016  WL  3632539,  at  *8;  Gonzalez‐Longoria, 

813 F.3d at 234; Vivas‐Ceja, 808 F.3d at 723; Dimaya, 803 F.3d at 1119.     

       For  these  reasons,  we  do  not  find  these  § 16(b)  cases  persuasive,  and  we 

decline to follow their reasoning here.    Indeed, we conclude that to do so would 

not  apply  Johnson  II,  but  would  extend  it  in  a  way  flatly  inconsistent  with  that 

decision’s  own  articulation  of  the  limitations  of  its  holding.    See  135  S. Ct.  at 

2561.    Having considered each of Hill’s arguments that the risk‐of‐force clause is 

unconstitutionally vague, we are unpersuaded. 

                                     CONCLUSION 

       For the foregoing reasons, and for those stated in the summary order that 

accompanies this decision, we AFFIRM the judgment of conviction. 




suggesting  that any  distinction created by the  presence of  the words “in  the course  of 
committing  the  offense”  in  § 16(b)  “would  not  save  [that  provision]  from 
unconstitutionality”). 


                                             34